Case 8:19-cv-01856-VMC-AEP Document 21-1 Filed 10/25/19 Page 1 of 6 PageID 92



                                   IN THE UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA


 PATRICIA KENNEDY,

                       Plaintiff,

 v.                                                                                   Case no: 8:19-cv-1865-VCM-AEP



 DTDT, II, INC.,

             Defendant.
 __________________________________/



                                                     CONSENT DECREE

       The Parties to this Consent Decree are PATRICIA KENNEDY, hereinafter sometimes
referred to as "Plaintiff," and DTDT, II, Inc., d/b/a WOODY’S BBQ hereinafter sometimes
referred to as "Defendant" (Plaintiff and Defendant are the “Parties”). They are jointly requesting
the Court adopt this Consent Decree as its final order.

WHEREAS: The Defendant’s property is a restaurant located at or about 18501 U.S. Hwy 27,
Lake Wales, Florida (the “Subject Property”). The Plaintiff claims that there are architectural
barriers existing at the Defendant’s property that constitute violations of the Americans With
Disabilities Act that unlawfully limit the Plaintiff’s use of the property. Defendant does not admit
the allegations of the Plaintiff’s Complaint, but recognizes that the Plaintiff might prevail and
receive some of the relief requested on the merit of their claim. Moreover, after extensive review,
the Parties have determined that the remedial measures agreed to herein constitute all readily
achievable measures to bring Defendant’s property into compliance with the Americans With
Disabilities Act. In consideration for resolving all matters in dispute, the parties have agreed to the
following terms and conditions subject to the Court entry of an Order Approving and Entering the
Consent Decree.

1. All alterations, modifications, and policies specifically required by this Consent Decree shall
be completed prior to the reinspection date set forth below, unless a different completion date is
otherwise stated herein. A final property reinspection conducted by Plaintiff will take place on or
after October 31, 2020 to ensure that the alterations and modifications to the subject property
required below for barrier removal have been completed. Plaintiff’s counsel, expert(s) and/or
representatives shall be provided access to the building to conduct a reinspection and to verify
commencement, progress and completion of the work required hereby. In any event, Defendant
or its counsel, shall notify Plaintiff’s counsel by Certified Return Receipt Mail when all alterations



                                   This document is signed using GetAccept Digital Signature Technology.
Fingerprint: f6ca90b8d3227d425886253bc1a544d3f6a3420e2b41c6242357abd9bd34718c1acb19265ed4cdb6795d5aa8d694547ccca67060eb7d7afc534f55e87c451c7e
Case 8:19-cv-01856-VMC-AEP Document 21-1 Filed 10/25/19 Page 2 of 6 PageID 93



and modifications contemplated herein are completed. In the event of non-compliance with the
terms and conditions of this agreement, Plaintiff shall be entitled to immediate injunctive relief.

2. Defendant shall pay Plaintiff’s counsel, reasonable attorney’s fees, litigation expenses, expert
fees, reinspection fees and costs incurred in this matter. The total amount to be paid shall be
established by counsel for the parties by separate letter agreement which shall be deemed
incorporated into this Consent Decree. Failing an agreement, the Parties shall request the court to
reserve jurisdiction to determine the amounts.

3. When all issues are resolved between the parties, the parties hereby agree and will request the
Court to approve and enter the Consent Decree, providing for retention of jurisdiction by the
Court to enforce, as necessary, the terms of this Consent Decree and to determine the amount of
attorney’s fees, costs and litigation expenses to which the Plaintiff is entitled.

4. In any action to enforce this Consent Decree, the prevailing party shall be entitled to an
award of its reasonable attorney’s fees, costs and expert fees.

5. This Consent Decree shall be binding upon and inure to the benefit of the parties hereto and
their respective successor and/or assigns. The parties shall perform their obligations under this
Consent Decree in good faith.

6. The parties agree that any delays in making the alterations and modifications to the property
as provided for pursuant to this Consent Decree caused by third parties (including but not limited
to construction contractors, or city building officials, inspectors, or permitting departments) will
not be deemed to violate the compliance dates herein as long as the Defendant makes a good
faith effort to effect implementation as soon as reasonably possible thereafter.

7. Upon the Court’s approval of this Consent Decree and upon the Defendant’s full compliance
with the terms and conditions of this Consent Decree, Plaintiff hereby releases and discharges
Defendant, its officers, employees, agents, successors and assigns from any and all claims and
causes of action which it has and/or had arising under the Americans With Disabilities Act. This
provision is limited to the Subject Property.

8. All references to the ADAAG refer to the following: 28 CFR Chapter 1 Part 36, App. A. –
ADAAG.

9. The parties acknowledge that the alterations and modifications described in this Consent
Decree shall be implemented according to the standards set out in the ADAAG. All references to
figures in the paragraphs below refer to those that accompany the ADAAG and that more fully
describe the considered full compliance with the ADA.

10. This Consent Decree can be executed in any number of counterparts, each of which shall be
taken to be one and the same instrument, for the same effect as if all parties hereto had signed the
same signature page. A copy, e-mail, or facsimile of any parties’ signature shall be deemed as
legally binding as the original signatures.




                                   This document is signed using GetAccept Digital Signature Technology.
Fingerprint: f6ca90b8d3227d425886253bc1a544d3f6a3420e2b41c6242357abd9bd34718c1acb19265ed4cdb6795d5aa8d694547ccca67060eb7d7afc534f55e87c451c7e
Case 8:19-cv-01856-VMC-AEP Document 21-1 Filed 10/25/19 Page 3 of 6 PageID 94



11.The Defendant is advised that under certain circumstances a tax credit and/or tax deduction
may be available to businesses to help cover the cost of making access improvements. (See
Sections 44 and 190 of the Internal Revenue Code.)

12.    The Defendant agrees to bring its property into compliance with the 2010 ADAAG later
than October 31, 2020. Specifically, the Defendant shall complete the remedial measures described
in Exhibit “A” hereto. Further, the Defendant shall maintain its property in a state of compliance
with the remedial measures described in Exhibit “A”.


SIGNATURES:

Parties:


PLAINTIFF:


__________________________                                                                 10-24 2019.
                                                                                     Date: _________,
Patricia Kennedy




DEFENDANT



By: ____________________________                             October 23, 2019
                              Dick Davis
    Dick Davis for DTDT II, Inc.




                                   This document is signed using GetAccept Digital Signature Technology.
Fingerprint: f6ca90b8d3227d425886253bc1a544d3f6a3420e2b41c6242357abd9bd34718c1acb19265ed4cdb6795d5aa8d694547ccca67060eb7d7afc534f55e87c451c7e
Case 8:19-cv-01856-VMC-AEP Document 21-1 Filed 10/25/19 Page 4 of 6 PageID 95



                                                             Exhibit “A”

Remedial Measures:

    1. ADA compliant railings to be installed on curb ramp on south side of building.

    2. Signage to be added to dining room with access symbol and shall include the text “Ask
       staff for assistance with tables.”

    3. Men’s restroom door pull force shall be adjusted to five pounds or lower and closure rate
       shall be adjusted to a minimum of five seconds.

    4. Men’s restroom accessible stall shall have a larger flush handle than current handle
       installed on the toilet.

    5. Men’s restroom accessible stall shall have a rear grab bar installed.

    6. Men’s restroom accessible stall shall have pull hardware installed on both sides of door.

    7. Men’s restroom accessible stall shall have self-closing hinges installed.

    8. Men’s restroom accessible stall shall have the toilet paper dispenser moved or another
       dispenser will be added that is not below the side grab bar and that is 7 to 9 inches from
       the rim of the toilet.

    9. Men’s restroom shall have pipe insulation added to the sinks.

    10. Men’s restroom shall have the mirror lowered or an accessory mirror will be added below
        the current mirror not to exceed 40 inches from floor to bottom reflective edge.

    11. Men’s restroom wall mounted towel dispensers will be lowered and/or an additional towel
        dispenser will be installed at a height not to exceed 48 inches above the floor.

    12. Signage including the access symbol and braille will be installed to identify restrooms as
        accessible.




                                   This document is signed using GetAccept Digital Signature Technology.
Fingerprint: f6ca90b8d3227d425886253bc1a544d3f6a3420e2b41c6242357abd9bd34718c1acb19265ed4cdb6795d5aa8d694547ccca67060eb7d7afc534f55e87c451c7e
Case 8:19-cv-01856-VMC-AEP Document 21-1 Filed 10/25/19 Page 5 of 6 PageID 96


                                Signature Certificate
                                                     Document name:

                               CONSENT DECREE 2 (Final for Signature)
                                                   Unique Document Id:
                                            30367855-6035-4189-b950-1a0d0fcf

                                                  Document fingerprint:
                          f6ca90b8d3227d425886253bc1a544d3f6a3420e2b41c6242357abd9bd34718c
                           1acb19265ed4cdb6795d5aa8d694547ccca67060eb7d7afc534f55e87c451c7e



 Signatories


   DD Dick
      Owner
            Davis                                                                            Trusted timestamp:
                                                                                             2019-10-23 13:25:31 UTC
          DTDT II, Inc.
          Email: ddavis1950@tampabay.rr.com
          Device: Chrome 77.0 on Chrome OS 12371.75 (computer)
          IP number: 96.237.160.220
          IP Location: Hudson, Massachusetts, United States



                                    This document was completed by all parties on:
                                               2019-10-23 13:25:31 UTC




                                                                                                                       Page 1 / 2
                            This document is signed using GetAccept Digital Signature Technology.
                This Signature Certificate provides all signatures connected to this document and the audit log.
                                   Case 8:19-cv-01856-VMC-AEP Document 21-1 Filed 10/25/19 Page 6 of 6 PageID 97


                                                                                       Audit log
                                     Trusted timestamp                      Event with collected audit data
                                     2019-10-23 13:25:31 UTC                Document was signed by Dick Davis (ddavis1950@tampabay.rr.com)
                                                                            Device: Chrome 77.0 on Chrome OS 12371.75 (computer)
                                                                            IP number: 96.237.160.220 - IP Location: Hudson, Massachusetts, United States


                                     2019-10-23 13:25:22 UTC                Document was verified via handwritten signature by Dick Davis
                                                                            (ddavis1950@tampabay.rr.com)
                                                                            Device: Chrome 77.0 on Chrome OS 12371.75 (computer)
                                                                            IP number: 96.237.160.220 - IP Location: Hudson, Massachusetts, United States


                                     2019-10-23 13:24:26 UTC                Document was reviewed by Dick Davis (ddavis1950@tampabay.rr.com)
                                                                            Device: Chrome 77.0 on Chrome OS 12371.75 (computer)
                                                                            IP number: 96.237.160.220 - IP Location: Hudson, Massachusetts, United States


                                     2019-10-23 13:24:10 UTC                Document was opened by Dick Davis (ddavis1950@tampabay.rr.com)
                                                                            Device: Chrome 77.0 on Chrome OS 12371.75 (computer)
                                                                            IP number: 96.237.160.220 - IP Location: Hudson, Massachusetts, United States


                                     2019-10-22 17:52:14 UTC                Document was sent to Dick Davis (ddavis1950@tampabay.rr.com)
                                                                            Device: Chrome 77.0 on Windows 10 (computer)
                                                                            IP number: 104.7.211.43 - IP Location: Orlando, Florida, United States


                                     2019-10-22 17:52:13 UTC                Document was sealed by Jesse Unruh (jesse@jet.law)
                                                                            Device: Chrome 77.0 on Windows 10 (computer)
                                                                            IP number: 104.7.211.43 - IP Location: Orlando, Florida, United States


                                     2019-10-22 17:47:36 UTC                Document was created by Jesse Unruh (jesse@jet.law)
                                                                            Device: Chrome 77.0 on Windows 10 (computer)
                                                                            IP number: 104.7.211.43 - IP Location: Orlando, Florida, United States




                                                                                                                                                            Page 2 / 2
                                                                  This document is signed using GetAccept Digital Signature Technology.
                                                      This Signature Certificate provides all signatures connected to this document and the audit log.


Powered by TCPDF (www.tcpdf.org)
